OPINION — AG — ** CONGRESSIONAL WAIVER OF TAXATION — AD VALOREM TAXATION — FARMERS HOME ADMINISTRATION ** IN VIEW OF THE CONGRESSIONAL WAIVER OF TAX IMMUNITY ON PROPERTY REPOSSESSED BY THE FARMERS HOME ADMINISTRATION AND NOT USED FOR ADMINISTRATIVE PURPOSES WHICH IS EMBODIED IN42 U.S.C.A. 1490H AND IN VIEW OF THE FACT THAT THE OKLAHOMA ENABLING ACT, SECTION 3 OF ARTICLE I, SECTION 3 OKLAHOMA CONSTITUTION MERELY DECLARED AND DO NOT CREATE FEDERAL TAX IMMUNITY, THE STATE OF OKLAHOMA MUST TAX SUCH REPOSSESSED PROPERTY IN THE SAME MANNER AS OTHER PROPERTY. (COUNTY ASSESSOR, FEDERAL PROPERTY, OWNERSHIP, PROPERTY TAX, EXEMPTION, WAIVER) CITE: 42 U.S.C.A. 1490H, 68 Ohio St. 2405 [68-2405](A), ARTICLE I, SECTION 3 (SUE WYCOFF)